           Case 17-33550 Document 1608 Filed in TXSB on 05/09/19 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                          ENTERED
                                                                                                               05/13/2019
In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al., 1                         )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

                         ORDER SUSTAINING
             ELEVENTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS
                          [Re: Docket No. 1532]

                                         (UNLIQUIDATED CLAIMS)

           Upon the objection (the “Objection”) 2 of Drivetrain, LLC, in its capacity as Trustee (the

“GUC Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC Trust”) seeking entry of

an order (this “Order”) disallowing and expunging the Unliquidated Claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

           1.       The Objection is sustained as set forth herein.

           2.       Pursuant to Section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007,

each Unliquidated Claim identified on Schedule 1 to this Order is disallowed and expunged in

its entirety.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



DOCS_DE:223000.2 40162/003
        Case 17-33550 Document 1608 Filed in TXSB on 05/09/19 Page 2 of 5




        3.       The Debtors’ Claims Agent is authorized and directed to update the claims

register maintained in these chapter 11 cases to reflect the relief granted in this Order.

        4.       Each claim and the objections by the GUC Trustee to each claim identified in

Schedule 1 constitute a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each Unliquidated Claim.

        5.       Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any

party’s right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay

any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Objection or any order granting the relief requested by this Objection;

(e) a request or authorization to assume any prepetition agreement, contract, or lease pursuant to

section 365 of the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under the

Bankruptcy Code or any other applicable law.

        6.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        7.       The GUC Trustee, the Claims Agent, and the Clerk of the Court are authorized to

take all actions necessary to effectuate the relief granted pursuant to this Order in accordance

with the Objection.




DOCS_DE:223000.2 40162/003                        2
        Case 17-33550 Document 1608 Filed in TXSB on 05/09/19 Page 3 of 5




        8.       This Court shall retain exclusive jurisdiction to resolve any dispute arising from

or related to this Order.



    Signed:
Dated:       May 09, 2019.
       _____________, 2019
       Houston, Texas                         _____________________________________
                                              THE____________________________________
                                                  HONORABLE DAVID R. JONES
                                                 DAVID R. JONES
                                              CHIEF UNITED STATES
                                                 UNITED STATES BANKRUPTCY JUDGE
                                               BANKRUPTCY JUDGE




DOCS_DE:223000.2 40162/003                       3
        Case 17-33550 Document 1608 Filed in TXSB on 05/09/19 Page 4 of 5




                                  SCHEDULE 1




DOCS_DE:223000.2 40162/003
                                                      Case 17-33550 Document 1608 Filed in TXSB on 05/09/19 Page 5 of 5



                                                                                 Ignite Restaurant Group, Inc. et al.
                                                                             GUC Trust 11th Omnibus Objection to Claims
                                                                                 Schedule 1 – Unliquidated Claims

         Note: Claimants are listed alphabetically.

 SEQ                                                                 CLAIM(S) TO BE DISALLOWED & EXPUNGED                                                                           GROUNDS FOR
 NO.                         NAME                             DATE FILED     CASE NUMBER             CLAIM NO.          CLAIMED DEBTOR              CLAIM AMOUNT                      OBJECTION
       CLIFTON LIFESTYLE CENTER LLC                            08/31/17        17-33550                 929         Ignite Restaurant Group, Inc.     Unsecured: $80,373.42*    No Amount Asserted.
       PORZIO BROMBERG & NEWMAN PC                                                                                                                                              Claim Filed As
       C/O KELLY D CURTIN ESQ                                                                                                                                                   Unliquidated.
  1
       100 SOUTHGATE PKWY
       MORRISTOWN, NJ 07962

       CLIFTON LIFESTYLE CENTER LLC                            08/31/17         17-33552                 930          Joe's Crab Shack, LLC           Unsecured: $80,373.42*    No Amount Asserted.
       PORZIO BROMBERG & NEWMAN PC                                                                                                                                              Claim Filed As
       C/O KELLY D CURTIN ESQ                                                                                                                                                   Unliquidated.
  2
       100 SOUTHGATE PKWY
       MORRISTOWN, NJ 07962

       EASTERN COASTAL PROPERTIES LLC                          10/20/17         17-33550                1330        Ignite Restaurant Group, Inc.     Unsecured: Unliquidated   No Amount Asserted.
       C/O SHULMAN HODGES & BASTIAN LLP                                                                                                                                         Claim Filed As
  3    100 SPECTRUM CENTER DR STE 600                                                                                                                                           Unliquidated.
       IRVINE, CA 92618

       GLENCORD SAN ANTONIO OWNER LLC                          08/14/17         17-33550                 391        Ignite Restaurant Group, Inc.     Unsecured: Unliquidated   No Amount Asserted.
       C/O GLENCORD BUILDING CORP                                                                                                                                               Claim Filed As
  4    850 E 42ND ST                                                                                                                                                            Unliquidated.
       BROOKLYN, NY 11210


* Denotes an unliquidated component.
